1 - .’
.\ 1»"§' ' . . . .
1-' ‘ .."'"" '

AO 2453 (Rev. 02/08/20]9) Judgment in a Criminal Petty Case (Modifled) ' n Page 1 of l

UNITED STATES DISTRICT COURT
' soUTHERN DIsTRIcT or CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V. (For O`ffenses Committed On or After November l, 1987)
Juan Carlos Flores-Robles Cas¢. Number: 3:19'mj'20851
Melissa Lubin

 

Dej%ndam ’s Atwrney

REGIST_RATION No. 83260298

THE DEFENDANT: -- _ _ _
pleaded guilty to count(s) l of Complaint

 

l |:l was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant' is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense . .' Count Number§s[
8:1325 ' ILLEGAL ENTRY (Misdemean_or) 7 _ ' 7 l - `_ `
|:| The defendant has been found not guilty on count(s) .
|:| Count(s) ' - ` dismissed on the motion of the United Statesi `_
IMPRISONMENT

The defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: - a .

TIME sBRVED _ \:l ` days

 

l Assessment: $lO WAIVED wle Fine: WAIVED

H Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents m
the defendant’ s possession at the time of arrest upon their deportation or removal.

|:l Court recommends defendant be deported/removed With relative ' ' ` charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
-United States Attorney of any material change m the defendant‘s economic circumstances

Thursday, Februar'y 14, 2019

 

' ' Date of Imposition of Sentence

nw »V»

  

 

 

 

 

 

 

 

 

Received W__W,
'DUsM ' BLE KAREN S. CRAW-FORD
FlLED _ _ ' UNITED STATES MAGISTRATE JUDGE
Feb 14 2019 _ . _  
_Clerl<’s Office Copy cLERK,u_s_,,,m,moum ' 3:19-mj-`20351
souTHEnN nlsrmc'r or an:FoanA
HY slericas DEFUTY

 

 

 

 

 

